DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher J. Maier (53,255) on 25 March 2022.

The application is amended with the addition of “non-transitory” to claim 8 as follows:
Claim 8 (Currently Amended) A computer program stored in a non-transitory computer-readable recording medium to perform the method according to claim 7, in combination with hardware.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the filing of the application which was received 19 April 2021, the Examiner has determined that claims 1-7 as originally presented and claim 8 as amended above, overcome all the art of record 

With regard to claim 7 claiming a method for improving visibility of cluster design elements based on a driver's view, performed by a computing device, the method comprising: detecting an eye position of the driver from a face image captured through a camera in a vehicle; determining a visible area and an invisible area in a cluster based on the detected eye position, a position of the cluster in the vehicle and a position of a steering wheel; detecting a position and shape of display information displayed on the cluster; and converting a position or shape of display information overlapping in the invisible area among the display information are in total, a unique combination of features and are non-obvious over the art of record.

Claims 1 and 8, claiming an apparatus and a non-transitory computer-readable recording medium, respectively, incorporate the methods of claim 7 and thus are also allowable.

The following art is cited as being in the area of the disclosed and claimed invention but does not sufficiently teach or suggest the claimed invention.

The Saito et al. (US 20190375292) provides teachings of a vehicle display system that includes a line-of-sight state detection device to detect a line-of-sight state of an occupant in a vehicle; one or more display devices that are visually recognizable by the occupant; a plurality of main screen areas; a control device to control display in the main screen areas; and an input unit 

The Jung et al. (US 20200074897) provides teachings of a vehicle instrument cluster display apparatus, including a computer-controlled display panel to provide the cluster image to the user in a 3D mode or a 2D mode depending upon the driver’s gaze; however, this disclosure does not provide teachings or suggestion of the gaze driven instrument cluster which varies placement, sizing or the like of vehicle instruments displayed in response the driver’s gaze and varying occlusion conditions caused by the vehicle steering wheel as disclosed and claimed in the instant application.

Wang (US 20210263586) teaches a display apparatus and a mobile phone for content adjustment based on motion of a vehicle and an eye gaze of an occupant is provided. The display apparatus includes a display screen, a motion sensor, and an image capturing device. The display screen displays content. The display apparatus controls the motion sensor to capture a motion signal associated with the display apparatus. The display apparatus controls the image capturing device to capture an image of the occupant in the vehicle. The display apparatus determines a region of the eye gaze of the occupant on the display screen based on the captured image. The determined region on the display screen includes a portion of the displayed content. The display apparatus adjusts a movement of the portion of the displayed content in response to the captured motion signal being higher than a predefined threshold. This disclosure does not provide teachings or suggestion of the gaze driven instrument cluster which varies placement, sizing or the like of vehicle instruments displayed in response the driver’s gaze and varying occlusion conditions caused by the vehicle steering wheel as disclosed and claimed in the instant application.

Ricci et al. (US 20160188190) teaches a method of configuring a vehicle dash display for displaying, at a first time, vehicle dash information in a first layout on a graphical user interface (“GUI”), wherein the vehicle dash information comprises one or more applications, and wherein the one or more applications correspond to vehicle readouts such as a speedometer, odometer, tachometer, trip meter, fuel gage, temperature gage, electrical system gage, and indicators; receiving a first input at the GUI, wherein the first input corresponds to an instruction to alter the first layout of the vehicle dash information to a second layout of the vehicle dash information, and wherein the second layout of the vehicle dash information is different from the first layout of the vehicle dash information; selecting, by a processor, the second layout of the vehicle dash 

Leob (US 7683771 B1) teaches A control panel and/or dashboard display system which allows a user to selectively configure at least one of position and characteristic, items displayed on the control panel and/or dashboard display system. A system is provided and includes an interactive database of menu items that is accessible by the user for selecting the items to be displayed on the control panel and/or dashboard display system using touch screen technology or actuatable buttons to select the desired displayed items and the appearance of the displayed items. The user has the ability to save the customized configurations to memory and to lock out change. Further provides for applications wherein said control/panel and/or dashboard display systems are used in multiple locations. This disclosure does not provide teachings or suggestion of the gaze driven instrument cluster which varies placement, sizing or the like of vehicle instruments displayed in response the driver’s gaze and varying occlusion conditions caused by the vehicle steering wheel as disclosed and claimed in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613